230 S.W.3d 84 (2007)
STATE of Missouri, Respondent,
v.
Patrick Michael MIDDAUGH, Appellant.
No. WD 67260.
Missouri Court of Appeals, Western District.
August 14, 2007.
Rosemary Ellen Percival, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before HOWARD, C.J., BRECKENRIDGE and ELLIS, JJ.

ORDER
PER CURIAM.
Patrick Middaugh appeals his conviction for assault in the second degree, robbery in the first degree, and armed criminal action. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The trial court's judgment is affirmed. Rule 30.25(b).